Exhibit 23.3 RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 May 26, 2010 Boards of Directors K-Fed Mutual Holding Company K-Fed Bancorp Kaiser Federal Bank 1359 North Grand Avenue, Suite 200 Covina, California91724 Members of the Boards of Directors: We hereby consent to the use of our firm’s name in the Form AC Application for Conversion for K-Fed Mutual Holding Company and in the Form S-1 Registration Statement for Kaiser Federal Financial Group, Inc., in each case as amended and supplemented.We also hereby consent to the inclusion of, summary of and reference to our Appraisal and our statements concerning subscription rights and liquidation rights in such filings including the prospectus of Kaiser Federal Financial Group. Sincerely, RP FINANCIAL, LC. Washington Headquarters Three Ballston Plaza Telephone:(703) 528-1700 1100 North Glebe Road, Suite 1100 Fax No.:(703) 528-1788 Arlington, VA22201 Toll-Free No.:(866) 723-0594 www.rpfinancial.com E-Mail:mail@rpfinancial.com
